EXECUTION VERSION


JOINDER AND AMENDMENT AGREEMENT
JOINDER AND AMENDMENT AGREEMENT, dated as of June 4, 2019 (this “Agreement” or
“Joinder and Amendment Agreement”), by and among, Desert Newco, LLC, a Delaware
limited liability company (“Holdings”), GO DADDY OPERATING COMPANY, LLC, a
Delaware limited liability company and GD FINANCE CO, INC., a Delaware
corporation (collectively, the “Borrowers”), the Guarantors, each Additional
Revolving Loan Lender and Barclays Bank PLC, as Administrative Agent (the
“Administrative Agent”), Collateral Agent, Swingline Lender and Letter of Credit
Issuer.
RECITALS:
WHEREAS, reference is hereby made to the Second Amended and Restated Credit
Agreement, dated as of February 15, 2017, as amended by Amendment No. 1, dated
as of November 22, 2017 (as further amended, restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Credit Agreement”; and
the Credit Agreement as amended by this Agreement, the “Amended Credit
Agreement”), among Holdings, the Borrowers, the lending institutions from time
to time party thereto and Barclays Bank PLC, as Administrative Agent, Collateral
Agent, Swingline Lender and a Letter of Credit Issuer (capitalized terms used
but not defined herein having the meaning provided in the Amended Credit
Agreement);
WHEREAS, the Borrowers have notified the Administrative Agent that they are (i)
requesting, pursuant to Section 2.14(a) of the Credit Agreement and clause (ii)
of the definition of Maximum Incremental Facilities Amount, the establishment of
Additional Revolving Credit Commitments in an aggregate principal amount of
$600,000,000 and (ii) concurrently with the effectiveness of such Additional
Revolving Credit Commitments, permanently terminating, pursuant to Section 4.2
of the Credit Agreement, the existing Revolving Credit Commitments under the
Credit Agreement outstanding immediately prior to the effectiveness of this
Joinder and Amendment Agreement (the “Terminated Revolving Credit Commitments”);
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrowers may establish Additional Revolving Credit Commitments by, among other
things, entering into one or more Joinder Agreements with Additional Revolving
Loan Lenders;
WHEREAS, pursuant to Section 13.1 of the Credit Agreement, the financial
covenant set forth in Section 10.7 may be amended with the consent of the
Required Revolving Credit Lenders;
WHEREAS each Additional Revolving Loan Lender party hereto has agreed to provide
Additional Revolving Credit Commitments in the amount listed opposite its name
on Schedule I hereto on the terms and subject to the conditions set forth in
this Joinder and Amendment Agreement;
WHEREAS, after giving effect to this Joinder and Amendment Agreement the
aggregate principal amount of Revolving Credit Commitments outstanding under the
Amended Credit Agreement shall be $600,000,000 and the maturity date thereof
shall be February 15, 2024;
WHEREAS, each Additional Revolving Loan Lender party hereto has agreed to
provide Letter of Credit Commitments on the terms and subject to the conditions
set forth in this Joinder and Amendment Agreement in an aggregate principal
amount of $75,000,000 as set forth opposite its name on Schedule I hereto; and







--------------------------------------------------------------------------------




WHEREAS, Barclays Bank PLC, JPMorgan Chase Bank, N.A., Bank of America, N.A.,
Citibank, N.A., Morgan Stanley Senior Funding, Inc., BNP Paribas, Deutsche Bank
Securities Inc., Goldman Sachs Bank USA, HSBC Bank USA, National Association,
Royal Bank of Canada, SG Americas Securities, LLC and Wells Fargo Bank, N.A.
shall serve as joint lead arrangers and bookrunners in connection with this
Agreement (each an “Amendment No. 2 Arranger”).
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
ARTICLE I. THE REVOLVING CREDIT COMMITMENTS
Effective as of the Amendment No. 2 Effective Date (as hereinafter defined):
Each Additional Revolving Loan Lender party hereto hereby agrees to commit to
provide its respective Additional Revolving Credit Commitment in the amount
listed opposite its name on Schedule I hereto, on the terms set forth in this
Joinder and Amendment Agreement and subject solely to the satisfaction of the
Amendment No. 2 Effective Date Conditions (as hereinafter defined).
Each Additional Revolving Loan Lender (i) confirms that it has received a copy
of the Credit Agreement and the other Credit Documents and the exhibits thereto,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement and the Amended Credit
Agreement; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender or Agent and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the Amended Credit Agreement; (iii) appoints and
authorizes the Administrative Agent and the Collateral Agent to take such action
as agent on its behalf and to exercise such powers under the Amended Credit
Agreement and the other Credit Documents as are delegated to the Administrative
Agent or the Collateral Agent, as the case may be, by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of this Agreement and the Amended Credit Agreement are required to
be performed by it as a Revolving Credit Lender.
Each Additional Revolving Loan Lender hereby agrees that its Additional
Revolving Credit Commitment will be made on the terms set forth in this Joinder
and Amendment Agreement and the Amended Credit Agreement and subject to the
satisfaction of the Amendment No. 2 Effective Date Conditions. The Borrowers and
the Administrative Agent hereby agree that the Credit Agreement will be amended
to provide for the Additional Revolving Credit Commitments as set forth in this
Joinder and Amendment Agreement upon the satisfaction of the Amendment No. 2
Effective Date Conditions.
Each of the parties hereto agrees:
1.
Terms Generally. For all purposes under the Amended Credit Agreement and the
other Credit Documents (including this Joinder and Amendment Agreement (unless
the context dictates otherwise)), the Additional Revolving Credit Commitments
shall be deemed to be the Revolving Credit Commitments under the Amended Credit
Agreement, with such terms as set forth herein and therein, and will
collectively comprise a single Class of Revolving Credit Commitments under the
Amended Credit Agreement. The Additional Revolving Credit Commitments
established hereunder shall be, as of and following the effectiveness of this
Agreement, collectively referred to as the “Revolving Credit Commitments” for
all purposes of the Amended






--------------------------------------------------------------------------------




Credit Agreement and the other Credit Documents. The Administrative Agent shall
take any and all action as may be reasonably necessary to ensure that (i) the
Additional Revolving Credit Commitments are included in each Borrowing and
repayment of Revolving Credit Loans on a pro rata basis and that (ii) the
Terminated Revolving Credit Commitments shall be permanently terminated in
whole. The Borrowers acknowledge and agree that each Revolving Credit Lender
that holds Terminated Revolving Credit Commitments immediately prior to the
Amendment No. 2 Effective Date, but that will not hold Additional Revolving
Credit Commitments on the Amendment No. 2 Effective Date shall no longer be
considered a Revolving Credit Lender under the Amended Credit Agreement.
2.
Fees. On the Amendment No. 2 Effective Date, the Borrowers shall make all
payments in respect of the Terminated Revolving Credit Commitments (including
principal, interest, fees and other amounts (including, for the avoidance of
doubt, any Letter of Credit Fees)) to each Revolving Credit Lender that holds
Terminated Revolving Credit Commitments (either directly to such Revolving
Credit Lender or to the Administrative Agent for the account of such Revolving
Credit Lender) which have accrued up to, but excluding the Amendment No. 2
Effective Date.

3.
Credit Agreement Governs. Except as set forth in this Agreement, the Additional
Revolving Credit Commitments shall otherwise be subject to the provisions of the
Amended Credit Agreement and the other Credit Documents.

4.
Consents. The Administrative Agent, the Swingline Lender and each Letter of
Credit Issuer, as applicable, hereby consents to each financial institution
named on Schedule I hereto as an Additional Revolving Loan Lender.

ARTICLE II. AMENDMENTS
As of the Amendment No. 2 Effective Date, the Credit Agreement is hereby amended
as follows:
1.    The following defined terms shall be added to Section 1.1 of the Credit
Agreement:
“Amendment No. 2” shall mean the Joinder and Amendment Agreement to this
Agreement, dated as of the Amendment No. 2 Effective Date.
“Amendment No. 2 Arranger” shall have the meaning provided in Amendment No. 2.
“Amendment No. 2 Effective Date” shall have the meaning provided in Amendment
No. 2.
        “Amendment No. 2 Effective Date Conditions” shall have the meaning
provided in Amendment No. 2.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.





--------------------------------------------------------------------------------




“Initial Revolving Credit Commitments” shall mean, (i) prior to the Delayed Draw
Closing Date, the Revolving Credit Commitments in effect at that time, (ii)
after the Delayed Draw Closing Date, but prior to the Amendment No. 2 Effective
Date, the Revolving Credit Commitments in effect at that time and (iii) at all
times on or after the Amendment No. 2 Effective Date, the Revolving Credit
Commitments in effect at that time.”
2.    Section 1.1 of the Credit Agreement is hereby amended by replacing clauses
(b) and (c) of the definition of “Applicable Margin” contained therein
(including the pricing level table immediately following clause (c), but
excluding, however, the last three full paragraphs) with the following:
“(b) until delivery of financial statements and a related Compliance Certificate
for the first full fiscal quarter commencing on or after the Amendment No. 2
Effective Date pursuant to Section 9.1, (1) for LIBOR Loans that are Revolving
Credit Loans, 1.50%, (2) for ABR Loans that are Revolving Credit Loans, 0.50%,
and (3) for Letter of Credit Fees, 1.50% per annum and
(c) thereafter, in connection with Revolving Credit Loans and Letter of Credit
Fees, the percentages per annum set forth in the table below, based upon the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio as set forth
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 9.1:
Status
Letter of
Credit Fees
ABR Rate and Revolving Credit Loans
LIBOR Rate and Revolving Credit Loans
Level I Status
1.75%
0.75%
1.75%
Level II Status
1.50%
0.50%
1.50%
Level III Status
1.25%
0.25%
1.25%

”
3.    Section 1.1 of the Credit Agreement is hereby amended by replacing
references to “Pricing Level I” and “Pricing Level” in the last paragraph of the
definition of “Applicable Margin” with “Level I Status” and “Status”
respectively.
4.    Section 1.1 of the Credit Agreement is hereby amended by replacing in its
entirety the corresponding definitions in the Credit Agreement with the
following:
“Agents” shall mean the Administrative Agent, the Collateral Agent, each Joint
Lead Arranger and Bookrunner, each Amendment No. 1 Arranger and each Amendment
No. 2 Arranger.
“Compliance Period” shall mean any period during which the sum of (i) the
aggregate principal amount of all Revolving Credit Loans and Swingline Loans
then or to be (after giving effect to any simultaneous drawing) outstanding and
(ii) the aggregate Letters of Credit Outstanding or to be outstanding (to the
extent not Cash Collateralized and without giving effect to the proviso in the
definition of Stated Amount) in excess of $15,000,000 at such time exceeds 20%
of the amount of the Total Revolving Credit Commitment; provided that
notwithstanding the foregoing, no Compliance Period shall be in effect prior to
the Trigger Date.
“Letter of Credit Commitment” shall mean, with respect to each Letter of Credit
Issuer, the commitment of such Letter of Credit Issuer to issue Letters of
Credit up to the amount set forth opposite the name of such Letter of Credit
Issuer on Schedule I of Amendment No. 2, with





--------------------------------------------------------------------------------




such commitments totaling $75,000,000 in the aggregate, as the same may be
reduced from time to time pursuant to Section 3.1. Notwithstanding the
foregoing, the Letter of Credit Commitments set forth in Schedule I of Amendment
No. 2 may be updated by the Administrative Agent solely in connection with the
appointment of one or more additional Letter of Credit Issuers pursuant to the
terms hereof.
“Letter of Credit Issuer” shall mean (i) Barclays Bank PLC, (ii) any of its
respective Affiliates or branches, (iii) each other Revolving Credit Lender with
a Letter of Credit Commitment as set forth on Schedule 1 of Amendment No. 2 and
(iv) any replacement, additional issuer, or successor pursuant to Section 3.6.
The Letter of Credit Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Letter of Credit Issuer, and
in each such case the term “Letter of Credit Issuer” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate. In the
event that there is more than one Letter of Credit Issuer at any time,
references herein and in the other Credit Documents to the Letter of Credit
Issuer shall be deemed to refer to the Letter of Credit Issuer in respect of the
applicable Letter of Credit or to all Letter of Credit Issuers, as the context
requires. In the event of any conflict between the terms of the preceding
sentence and the terms of any Credit Document, the terms of the preceding
sentence shall control. Notwithstanding anything herein to the contrary, each of
Barclays Bank PLC, Deutsche Bank AG New York Branch, Goldman Sachs Bank USA,
Morgan Stanley Senior Funding, Inc. and RBC Capital Markets or any of their
respective branches or Affiliates shall have no obligation to issue any
performance or commercial letters of credit hereunder and shall only issue
standby letters of credit.
“Level I Status” shall mean, on any date, the Consolidated First Lien Secured
Debt to Consolidated EBITDA Ratio is greater than or equal to 2.00 to 1.00 as of
such date.
“Level II Status” shall mean, on any date, the Consolidated First Lien Secured
Debt to Consolidated EBITDA Ratio is less than 2.00 to 1.00 but greater than or
equal to 1.00 to 1.00 as of such date.
“Level III Status” shall mean, on any date, the Consolidated First Lien Secured
Debt to Consolidated EBITDA Ratio is less than 1.00 to 1.00 as of such date.
“Revolving Credit Commitment” shall mean, as to each Revolving Credit Lender,
its obligation to make Revolving Credit Loans to the Borrowers pursuant to
Section 2.1(b), in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule I to
Amendment No. 2 under the heading “Additional Revolving Credit Commitment” or in
the Assignment and Acceptance pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including Section 2.14). The aggregate Revolving
Credit Commitments of all Revolving Credit Lenders on the Amendment No. 2
Effective Date is $600,000,000.
“Revolving Credit Maturity Date” shall mean February 15, 2024 or, if such date
is not a Business Day, the immediately preceding Business Day.
“Revolving Credit Commitment Fee Rate” shall mean a rate per annum set forth
below opposite the Status in effect on such day:





--------------------------------------------------------------------------------




Status
Revolving Credit Commitment Fee Rate
Level I Status
0.375%
Level II Status
0.25%
Level III Status
0.125%



Notwithstanding the foregoing, the term Revolving Credit Commitment Fee Rate
shall mean 0.25% during the period from and including the Amendment No. 2
Effective Date up to, but excluding, the Trigger Date.
“Trigger Date” shall mean the day following the date on which Section 9.1
Financials are delivered to the Administrative Agent for the fiscal quarter
ending on September 30, 2019.
5.     Section 2.16(a)(iv) of the Credit Agreement is hereby amended by
replacing in its entirety the last sentence thereof with the following:
“Subject to Section 15, no reallocation hereunder shall constitute a waiver or
release of     any claim of any party hereunder against a Defaulting Lender
arising from that Lender having     become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such     Non-Defaulting Lender’s
increased exposure following such reallocation.”
6.     Section 13.1 of the Credit Agreement is hereby amended by replacing the
word “and” with the words “), and, in each case,” after the words “in respect of
Issuances of Letters of Credit” in clause (iii)(y) in the penultimate paragraph
thereof.
7.     Section 13.6(b)(1) of the Credit Agreement is hereby amended by replacing
in its entirety clauses (A) and (B) with the following:
“(A) the Borrowers; provided that no consent of the Borrowers shall be required
for (1) an assignment of Term Loans to (X) a Lender, (Y) an Affiliate of a
Lender, or (Z) an Approved Fund, (2) an assignment of Revolving Credit
Commitments or Revolving Credit Loans to (X) a Lender or (Y) an Affiliate of a
Lender, or (3) an assignment of Loans or Commitments to any assignee if an Event
of Default under Section 11.1 or Section 11.5 (with respect to Holdings or the
Borrowers) has occurred and is continuing; and
(B)    the Administrative Agent (not to be unreasonably withheld or delayed)
and, in the case of Revolving Credit Commitments or Revolving Credit Loans only,
the Swingline Lender and the Letter of Credit Issuer; provided that no consent
of the Administrative Agent shall be required for an assignment of any Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and provided, further
that no consent of the Administrative Agent, the Swingline Lender and the Letter
of Credit Issuer shall be required for an assignment of any Revolving Credit
Commitments or Revolving Credit Loans to a Lender or an Affiliate of a Lender.”









--------------------------------------------------------------------------------




ARTICLE III. OTHER TERMS OF THE JOINDER AND AMENDMENT AGREEMENT
1.
Representations and Warranties. Each Credit Party represents and warrants to the
Lenders as of the Amendment No. 2 Effective Date that:

a.
Each Credit Party has taken all necessary organizational action to authorize the
execution and delivery of this Agreement.

b.
Each Credit Party has duly executed and delivered this Agreement and this
Agreement and the Amended Credit Agreement constitutes the legal, valid and
binding obligation of such Credit Party enforceable in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and subject to
general principles of equity.

c.
The execution, delivery and performance by each Credit Party of this Agreement,
and the performance by each Credit Party of the Amended Credit Agreement will
not (a) contravene any applicable provision of any material law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (b) result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of any Credit Party or any of the Restricted
Subsidiaries (other than Liens created under the Credit Documents) pursuant to,
the terms of any material indenture, loan agreement, lease agreement, mortgage,
deed of trust, agreement or other material instrument to which such Credit Party
or any of the Restricted Subsidiaries is a party or by which it or any of its
property or assets is bound other than any such breach, default or Lien that
could not reasonably be expected to result in a Material Adverse Effect or (c)
violate any provision of the certificate of incorporation, by-laws or other
organizational documents of such Credit Party or any of the Restricted
Subsidiaries.

d.
Before and after giving effect to this Agreement, the representations and
warranties made by any Credit Party contained in the Credit Agreement and in the
other Credit Documents are true and correct in all material respects (or if
qualified by “materiality,” “material adverse effect” or similar language, in
all respects (after giving effect to such qualification)) with the same effect
as though such representations and warranties had been made on and as of the
Amendment No. 2 Effective Date, except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (or if
qualified by “materiality,” “material adverse effect” or similar language, in
all respects (after giving effect to such qualification)) as of such earlier
date.

e.
At the time of and after giving effect to this Agreement, no Default or Event of
Default has occurred and is continuing.

2.
Amendment No. 2 Effective Date Conditions. This Agreement will become effective
on the date (the “Amendment No. 2 Effective Date”) on which each of the
following conditions (the “Amendment No. 2 Effective Date Conditions”) is
satisfied:

a.
The Administrative Agent shall have received (i) from each Additional Revolving
Loan Lender, (ii) from the Administrative Agent and (iii) from Holdings, the
Borrowers and






--------------------------------------------------------------------------------




each other Guarantor, either (x) a counterpart of this Agreement signed on
behalf of such party or (y) written evidence satisfactory to the Administrative
Agent (which may include telecopy or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement;
b.
The Administrative Agent shall have received the executed legal opinion of
Wilson Sonsini Goodrich & Rosati, special counsel to the Borrowers and the other
Credit Parties. The Borrowers, the other Credit Parties and the Administrative
Agent hereby instruct such counsel to deliver such legal opinion;

c.
The Borrowers shall have paid to (i) the Agents the fees in the amounts
previously agreed in writing to be received on the Amendment No. 2 Effective
Date, (ii) the Administrative Agent, for the account of each Additional
Revolving Loan Lender, an upfront fee in the amount previously agreed in
writing, based on such Additional Revolving Loan Lender’s Additional Revolving
Credit Commitment, to be received on the Amendment No. 2 Effective Date, (iii)
all payments in respect of the Terminated Revolving Credit Commitments
(including principal, interest, fees and other amounts (including, for the
avoidance of doubt, any Letter of Credit Fees)) to each Revolving Credit Lender
that holds Terminated Revolving Credit Commitments (either directly to such
Revolving Credit Lender or to the Administrative Agent for the account of such
Revolving Credit Lender) which have accrued up to, but excluding the Amendment
No. 2 Effective Date and (iv) the Administrative Agent and the Amendment No. 2
Arrangers, as applicable, all reasonable costs and expenses (including, without
limitation the reasonable fees, charges and disbursements of Cahill Gordon &
Reindel LLP, counsel for the Agents) of the Administrative Agent for which
invoices have been presented prior to the Amendment No. 2 Effective Date;

d.
The Administrative Agent shall have received a completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
the Mortgaged Properties (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrowers and the
applicable Credit Party relating thereto) and, if any such Mortgaged Property is
at any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area with respect to
which flood insurance has been made available under the Flood Insurance Laws,
evidence of flood insurance to the extent required pursuant to the Credit
Agreement; and

e.
The Administrative Agent (or its counsel) shall have received either (i) (A) a
certificate of each of Holdings and the Borrowers, dated the Amendment No. 2
Effective Date, substantially in the form of Exhibit G to the Credit Agreement,
with appropriate insertions, executed by any Authorized Officer (or in the case
of Holdings any Director or authorized agent of Holdings) and the Secretary or
any Assistant Secretary of Holdings or the Borrowers (or in the case of Holdings
any Director or authorized agent of Holdings), as applicable, and attaching the
documents referred to in the following clause (B), and (B) (x) a copy of the
resolutions of the board of directors or other managers of Holdings and the
Borrowers (or a duly authorized committee thereof) authorizing (I) the
execution, delivery, and performance of this Agreement (and any agreements
relating thereto) to which it is a party and (II) in the case of the Borrowers,
the extensions of credit contemplated hereunder, (y) the Certificate of
Incorporation and By-Laws, Certificate of






--------------------------------------------------------------------------------




Formation and Operating Agreement or other comparable organizational documents,
as applicable, of Holdings and the Borrowers and (z) signature and incumbency
certificates (or other comparable documents evidencing the same) of the
Authorized Officers of Holdings and the Borrowers executing the Credit Documents
to which it is a party or (ii) a certificate of Holdings on behalf of each
Borrower, dated the Amendment No. 2 Effective Date and executed by an Authorized
Officer of Holdings, certifying that, except as otherwise indicated therein,
there have been no amendments, supplements or modifications since the Closing
Date to the documents delivered on the Closing Date pursuant to Sections 6.3 and
6.4 of the Credit Agreement; and
f.
The Amendment No. 2 Arrangers and the Additional Revolving Loan Lenders shall
have received, at least three Business Days prior to the Amendment No. 2
Effective Date, all documentation and other information about the Borrowers,
Holdings and the other Credit Parties as shall have been reasonably requested in
writing at least ten Business Days prior to the Amendment No. 2 Effective Date
by the Administrative Agent, the Amendment No. 2 Arrangers or an Additional
Revolving Loan Lender that they shall have reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act and, to the extent applicable, the requirements of 31 C.F.R § 1010.230.

g.
The representations and warranties made in clause (1) of Article III of this
Agreement are true and correct.

3.
Post-Closing Agreement. Holdings hereby agrees to take, and cause the other
applicable Credit Parties to take, the actions listed on Schedule II to this
Agreement within 90 days of the Amendment No. 2 Effective Date (or such later
date as the Administrative Agent in its reasonable discretion may agree).

4.
Notice. For purposes of the Amended Credit Agreement, the initial notice address
of each Additional Revolving Loan Lender shall be as set forth below its
signature below.

5.
Tax Forms. For each relevant Additional Revolving Loan Lender, delivered
herewith (if not already delivered previously) to the Administrative Agent are
such forms, certificates or other evidence with respect to United States federal
income tax withholding matters as such Additional Revolving Loan Lender is
required to deliver to the Administrative Agent pursuant to Section 5.4(e) of
the Amended Credit Agreement.

6.
Recordation of the Additional Revolving Credit Commitments. Upon the occurrence
of the Amendment No. 2 Effective Date, the Administrative Agent shall record the
Additional Revolving Credit Commitments made by each Additional Revolving Loan
Lender in the Register.

7.
Amendment, Modification and Waiver. This Agreement may not be amended, modified
or waived except by an instrument or instruments in writing signed and delivered
on behalf of each of the parties hereto.

8.
Entire Agreement. This Agreement, the Amended Credit Agreement and the other
Credit Documents constitute the entire agreement among the parties with respect
to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.






--------------------------------------------------------------------------------




9.
GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVERS OF JURY TRIAL. THIS AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK. Section 13.13 and Section 13.15 of the Credit Agreement are hereby
incorporated into this Agreement mutatis mutandis.

10.
Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
as broad as would be enforceable.

11.
Counterparts. This Agreement may be executed in counterparts (including by
facsimile or other electronic transmission), each of which shall be deemed to be
an original, but all of which shall constitute one and the same agreement.

12.
Credit Document. On and after the Amendment No. 2 Effective Date, this Agreement
shall constitute a “Credit Document” for all purposes of the Amended Credit
Agreement and the other Credit Documents (it being understood that, for the
avoidance of doubt, this Agreement may be amended or waived solely by the
parties hereto as set forth herein).

13.
Reaffirmation. Each Credit Party hereby expressly acknowledges the terms of this
Joinder and Amendment Agreement and reaffirms, as of the Amendment No. 2
Effective Date, and after giving effect to this Joinder and Amendment Agreement,
(i) the covenants, guarantees, pledges, grants of Liens and agreements or other
commitments contained in each Credit Document to which it is a party, including,
in each case, such covenants, guarantees, pledges, grants of Liens and
agreements or other commitments as in effect immediately after giving effect to
this Joinder and Amendment Agreement and the transactions contemplated hereby,
(ii) its guarantee of the Obligations (including, without limitation, the
Revolving Credit Commitments (including the Additional Revolving Credit
Commitments)) under each Guarantee, as applicable, (iii) its grant and the
validity of Liens granted by it on the Collateral to secure the Obligations
(including, without limitation, the Obligations with respect to the Revolving
Credit Commitments (including the Additional Revolving Credit Commitments))
pursuant to the Security Documents. Each Credit Party hereby agrees that after
giving effect to this Joinder and Amendment Agreement (A) each Credit Document
to which it is a party shall continue to be in full force and effect and (B) all
guarantees, pledges, grants of Liens, covenants, agreements and other
commitments by such Credit Party under the Credit Documents shall continue to be
in full force and effect and shall accrue to the benefit of the Secured Parties
and shall not be affected, impaired or discharged hereby or by the transactions
contemplated in this Joinder and Amendment Agreement.

14.
Effect of Amendment. Except as expressly set forth herein, this Agreement shall
not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of, the Lenders or the Administrative
Agent under the Credit Agreement or any other Credit Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Credit Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect. The parties hereto acknowledge and
agree that the amendment of the Credit






--------------------------------------------------------------------------------




Agreement pursuant to this Agreement and all other Credit Documents amended
and/or executed and delivered in connection herewith shall not constitute a
novation of the Credit Agreement or the other Credit Documents as in effect
prior to the date hereof. Nothing herein shall be deemed to establish a
precedent for purposes of interpreting the provisions of the Amended Credit
Agreement or entitle any Credit Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Amended Credit Agreement or any other
Credit Document in similar or different circumstances. Upon and after the
execution of this Agreement by each of the parties hereto, this Joinder and
Amendment Agreement shall constitute a Credit Document and each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Credit
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified hereby.
[signature pages to follow]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder and Amendment Agreement as of the
date first set forth above.
BARCLAYS BANK PLC
By:     /s/ Martin Corrigan    
Name: Martin Corrigan
Title: Vice President


[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.
By:     /s/ Caitlin Stewart     
Name: Caitlin Stewart
Title: Executive Director


[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.
By:     /s/ Alain Pelanne    
Name: Alain Pelanne
Title: Vice President




[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder and Amendment Agreement as of the
date first set forth above,
Citibank, N.A.
By:     /s/ Alvaro De Velasco    
Name: Alvaro De Velasco
Title: Vice President


[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------






MORGAN STANLEY SENIOR FUNDING, INC.
By:     /s/ Michael King    
Name: Michael King
Title: Vice President


[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------






BNP Paribas
By:     /s/ David L. Berger    
Name: David L. Berger
Title: Managing Director


For institutions that require a second signature:
By:     /s/ Aadil Zuberi     
Name: Aadil Zuberi
Title: Vice President


[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH,
By:     /s/ Michael Strobel    
Name: Michael Strobel
Title: Vice President
By:     /s/ Yumi Okabe    
Name: Yumi Okabe
Title: Vice President


[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA
By:     /s/ Ryan Durkin    
Name: Ryan Durkin
Title: Authorized Signatory


[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------






HSBC Bank USA, National Association
By:     /s/ Aleem Shamji    
Name: Aleem Shamji
Title: Director




[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------






ROYAL BANK OF CANADA,
By:     /s/ Nicholas Heslip    
Name: Nicholas Heslip
Title: Authorized Signatory


[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------






SOCIETE GENERALE
By:     /s/ Andrew Johnman    
Name: Andrew Johnman
Title: Managing Director




[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A.
By:     /s/ Paul Ingersoll     
Name: Paul Ingersoll
Title: Director




[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------






GO DADDY OPERATING COMPANY, LLC,
By:     /s/ Nima Jacobs Kelly    
Name: Nima Jacobs Kelly
Title: Corporate Secretary and General Counsel
GD FINANCE CO, INC.,
By:     /s/ Nima Jacobs Kelly    
Name: Nima Jacobs Kelly
Title: Secretary and General Counsel
DESERT NEWCO, LLC,
By:     /s/ Nima Jacobs Kelly    
Name: Nima Jacobs Kelly
Title: EVP and General Counsel
GODADDY.COM, LLC,
as a Guarantor
By:     /s/ Nima Jacobs Kelly    
Name: Nima Jacobs Kelly
Title: Chief Legal Officer
WILD WEST DOMAINS, LLC,
as a Guarantor
By:     /s/ Nima Jacobs Kelly    
Name: Nima Jacobs Kelly
Title: Corporate Secretary and General Counsel
SPECIAL DOMAIN SERVICES, LLC,
as a Guarantor
By:     /s/ Nima Jacobs Kelly    
Name: Nima Jacobs Kelly
Title: Corporate Secretary and General Counsel


[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------






DOMAINS BY PROXY, LLC,
as a Guarantor
By:     /s/ Nima Jacobs Kelly    
Name: Nima Jacobs Kelly
Title: Corporate Secretary and General Counsel
BLUE RAZOR DOMAINS, LLC,
as a Guarantor
By:     /s/ Nima Jacobs Kelly    
Name: Nima Jacobs Kelly
Title: Corporate Secretary and General Counsel
STARFIELD TECHNOLOGIES, LLC,
as a Guarantor
By:     /s/ Nima Jacobs Kelly    
Name: Nima Jacobs Kelly
Title: Corporate Secretary and General Counsel
GO AUSTRALIA DOMAINS, LLC,
as a Guarantor
By:     /s/ Nima Jacobs Kelly    
Name: Nima Jacobs Kelly
Title: Corporate Secretary and General Counsel
GO CANADA DOMAINS, LLC,
as a Guarantor
By:     /s/ Nima Jacobs Kelly    
Name: Nima Jacobs Kelly
Title: Corporate Secretary and General Counsel


[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------






GO FRANCE DOMAINS, LLC,
as a Guarantor
By:     /s/ Nima Jacobs Kelly    
Name: Nima Jacobs Kelly
Title: Corporate Secretary and General Counsel
GO MONTENEGRO DOMAINS, LLC,
as a Guarantor
By:     /s/ Nima Jacobs Kelly    
Name: Nima Jacobs Kelly
Title: Corporate Secretary and General Counsel
GO CHINA DOMAINS, LLC,
as a Guarantor
By:     /s/ Nima Jacobs Kelly    
Name: Nima Jacobs Kelly
Title: Corporate Secretary and General Counsel
GO DADDY EAST, LLC,
as a Guarantor
By:     /s/ Nima Jacobs Kelly    
Name: Nima Jacobs Kelly
Title: Corporate Secretary and General Counsel
AFTERNIC SERVICES, LLC,
as a Guarantor
By:     /s/ Nima Jacobs Kelly    
Name: Nima Jacobs Kelly
Title: Executive Vice President


[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------






NAMEFIND, LLC,
as a Guarantor
By:     /s/ Nima Jacobs Kelly    
Name: Nima Jacobs Kelly
Title: Corporate Secretary and General Counsel
CALLCATCHERS INC.,
as a Guarantor
By:     /s/ Nima Jacobs Kelly    
Name: Nima Jacobs Kelly
Title: Secretary
GODADDYMEDIA TEMPLE INC.,
as a Guarantor
By:     /s/ Nima Jacobs Kelly    
Name: Nima Jacobs Kelly
Title: Secretary


[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------






Consented to by:
BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent, Swingline Lender
and a Letter of Credit Issuer
By:     /s/ Martin Corrigan    
Name: Martin Corrigan
Title: Vice President














[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------





Schedule I




Additional Revolving Loan Lender
Additional Revolving Credit Commitment
Letter of Credit Commitment
Barclays Bank PLC
$57,000,000
$7,125,000
JPMorgan Chase Bank, N.A.
$57,000,000
$7,125,000
Bank of America, N.A.
$57,000,000
$7,125,000
Citibank, N.A.
$57,000,000
$7,125,000
Morgan Stanley Senior Funding, Inc.
$57,000,000
$7,125,000
BNP Paribas
$45,000,000
$5,625,000
Deutsche Bank AG New York Branch
$45,000,000
$5,625,000
Goldman Sachs Bank USA
$45,000,000
$5,625,000
HSBC Bank USA, National Association
$45,000,000
$5,625,000
Royal Bank of Canada
$45,000,000
$5,625,000
SG Americas Securities, LLC
$45,000,000
$5,625,000
Wells Fargo Bank, N.A.
$45,000,000
$5,625,000
Total:
$600,000,000
$75,000,000










--------------------------------------------------------------------------------


        




Schedule II


Action to be taken within 90 days of the Amendment No. 2 Effective Date
unless otherwise noted
(or such later date as the Administrative Agent in its reasonable discretion may
agree)
1.
A date down endorsement to the existing Title Policy, which shall be in form and
substance reasonably satisfactory to the Administrative Agent and reasonably
assures the Administrative Agent as of the date of such endorsement that the
Mortgaged Property subject to the lien of such Mortgage is free and clear of all
defects and encumbrances except those Liens permitted under such Mortgage;

2.
such affidavits, certificates, information and instruments of indemnification as
shall be required to induce the title insurance company to issue the endorsement
to the Title Policy contemplated in this Schedule II and evidence of payment of
all applicable title insurance premiums, search and examination charges,
mortgage recording taxes and related charges required for the issuance of the
endorsement to the Title Policy contemplated in this Schedule II; and

either:
A)    a favorable opinion, addressed to the Administrative Agent and each of the
Secured Parties, in form and substance reasonably satisfactory to the
Administrative Agent, from local counsel in the jurisdiction in which the
Mortgaged Property is located substantially to the effect that:
i)    the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Obligations, including the Obligations
evidenced by the Credit Agreement, as amended pursuant to this Agreement, and
the other documents executed in connection therewith, for the benefit of the
Secured Parties; and
ii)    no other documents, instruments, filings, recordings, re-recordings,
re-filings or other actions, including, without limitation, the payment of any
mortgage recording taxes or similar taxes, are necessary or appropriate under
applicable law in order to maintain the continued enforceability, validity or
priority of the lien created by such Mortgage as security for the Obligations,
including the Obligations evidenced by the Credit Agreement, as amended pursuant
to this Agreement, and the other documents executed in connection therewith, for
the benefit of the Secured Parties; or
B)    such other documentation with respect to the Mortgaged Property, in each
case in form and substance reasonably acceptable to the Administrative Agent, as
shall confirm the enforceability, validity and perfection of the lien in favor
of the Secured Parties, including, without limitation:





--------------------------------------------------------------------------------




i)    an amendment to the existing Mortgage (the “Mortgage Amendment”) duly
executed and acknowledged by the applicable Credit Party, and in form for
recording in the recording office where such Mortgage was recorded, together
with such certificates, affidavits, questionnaires or returns as shall be
required in connection with the recording or filing thereof under applicable
law, in each case in form and substance reasonably satisfactory to the
Administrative Agent;
ii)    a favorable opinion, addressed to the Administrative Agent and the
Secured Parties covering, among other things, the due authorization, execution,
delivery and enforceability of the applicable Mortgage as amended by the
Mortgage Amendment, and shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent; and
iii)    evidence of payment by the Borrowers of all search and examination
charges escrow charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgage Amendment
referred to above.





